Citation Nr: 0535010	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
right-sided paralysis due to a back disorder and, if so, 
whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2005, the veteran testified at a hearing at the 
RO before the undersigned.

The Board notes that an unappealed August 1997 decision 
denied entitlement to service connection for a back disorder.  
The February 2003 decision on appeal concluded service 
connection was not warranted for right-sided paralysis due to 
a back condition.  Where a prior claim for service connection 
has been denied, and a current claim contains a different 
diagnosis (even one producing the same symptoms in the same 
anatomic system), a new decision on the merits is required.  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but 
see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new 
etiological theory does not constitute a new claim).

The claim of entitlement to service connection for right-
sided paralysis due to a back disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed August 1997 decision, the RO denied 
entitlement to service connection for a back condition.  The 
veteran was properly notified of his appellate rights, but he 
did not file an appeal.

2.  Evidence added to the record since the August 1997 
decision is not cumulative and redundant, was not previously 
on file and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The August 1997 RO decision denying the veteran's claim 
for service connection for a back condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2005).

2.  The evidence received since the August 1997 RO decision 
that denied entitlement to service connection for a back 
condition is new and material, and the claim for right-sided 
paralysis due to a back disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005)).

In November 2002, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a May 2003 detailed statement of the 
case, and a May 2004 supplemental statement of the case, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002) (Board must identify documents which 
meet notice requirements of VCAA).  It appears in this case 
that all obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder, other than that which the Board will be 
seeking through the development specified in the Remand 
portion of this decision, below.  The record on appeal is 
sufficient to resolve the matter as to whether the claim 
should be reopened.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (all those notice documents should be 
evaluated in the context of the prior, relatively 
contemporaneous communications from the RO).

The Board notes that 38 C.F.R. § 3.156 as amended revised the 
standard for finding new and material evidence.  This change 
in the law is applicable in this case because the veteran's 
claim was filed after August 29, 2001, the effective date of 
the amendment; specifically, his petition to reopen a claim 
of service connection for a back disability with right-sided 
paralysis, was received at the RO in October 2002.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).

For the purpose of reopening the veteran's claim only, the 
Board finds that the requirements of the VCAA have been 
satisfied. 

II. New and Material Evidence

In an August 1997 decision, the RO found that service 
connection for a back condition was not warranted.  The RO 
found no evidence of treatment for a back disorder in service 
or within one year of discharge.  The veteran was notified of 
the RO's action, and his appellate rights, and did not appeal 
this decision; therefore the RO's denial of the back 
condition claim became final.  38 U.S.C. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.204.  

The evidence of record at the time of the August 1997 rating 
action consisted of service medical records, and VA and non-
VA medical records and examination reports.

The August 1997 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1997 decision, which was the last final adjudication 
that disallowed the veteran's claim.

As noted above, recent changes to 38 C.F.R. § 3.156(a), which 
define new and material evidence, are effective prospectively 
for claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (now codified at 38 
C.F.R. § 3.156(a)).  Since the veteran's request to reopen 
his current claim was filed in October 2002, the regulations 
in effect since August 29, 2001 are for application.  Those 
new provisions provide that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable opportunity of substantiating the claim.  
38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

An application to reopen the veteran's current claim was 
received by the RO in October 2002.  The evidence associated 
with the claims file since the August 1997 rating action 
includes VA and non VA treatment records and examination 
reports, written statements from the veteran's family, and 
his oral testimony.  

Of particular significance is a March 2005 private medical 
opinion from G.A. E., a nurse practitioner in the 
neurological surgery department at the Mayo Clinic 
Scottsdale, who stated that an accident that occurred on 
active duty in 1968 could have been a precipitating cause for 
the veteran's current condition.  This examiner stated that 
given the circumstances that were relayed to him by the 
veteran's own statements, it was certainly reasonable that 
the symptoms he stated happened at that time could have 
precipitated a chain of event that could have culminated in 
his present-day symptoms.  G.A.E. also said that he was "not 
party to any information regarding the initial event."

The evidence received since the August 1997 RO decision 
consists of VA and non VA medical records and examination 
reports and the veteran's oral and written statements.  The 
more recent non VA medical records, including the March 2005 
private medical statement, associate the veteran's "current 
condition" with an incident in service.  That evidence is 
new, and does bear directly on the question of whether the 
veteran has a right-sided paralysis due to a back disorder 
related to active military service.  In the Board's opinion, 
this evidence provides a more complete picture of the 
veteran's disability and its origin, and thus does is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim.  As such, it is considered new 
and material and the claim is reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  Here, as noted below in 
the Remand, the Board is requesting additional development 
with respect to the underlying claim of service connection 
for right-sided paralysis due to a back disorder, and will 
issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for right-sided paralysis 
due to a back disorder is reopened, and to this extent only, 
the claim is granted.  


REMAND

The veteran contends that he injured his back while in 
service and, thereafter, had feelings of numbness in his 
arms.  The veteran's service records are not referable to 
complaints or diagnosis of, or treatment for, a back injury 
while in service.

However, the service medical records do show that, in 
September 1967, the veteran complained of leg cramps and 
pressure at the base of the spine.  The record indicates that 
following his separation from service, VA hospitalized the 
veteran from November to December 1969 for complaints of 
right hand numbness.  It was noted that he was in a motor 
vehicle accident the previous month.  He underwent 
neurological examinations including a spinal tap and carotid 
angiogram.  The pertinent diagnosis was multiple sclerosis.  
However, in September 1970, a VA examiner diagnosed only 
possible multiple sclerosis.  Then, in September 1971, 
another VA examiner opined that there was insufficient 
evidence to diagnose multiple sclerosis.
 
The Board is of the opinion that the veteran should be 
afforded a VA examination in order to determine the etiology 
of any currently diagnosed right-sided paralysis due to a 
back disorder found to be present.

During his February 2005 hearing, the veteran stated that he 
was receiving Social Security Administration (SSA) disability 
benefits on the basis of his back disorder.  However, the SSA 
records have not yet been obtained.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where VA 
has notice that the veteran is receiving disability benefits 
from SSA, and that records from that agency may be relevant, 
VA has a duty to acquire a copy of the decision granting 
Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See Baker 
v. West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra. Accordingly, the veteran's SSA records should be 
obtained in connection with his claim for service connection 
for right-sided paralysis due to a back disorder.

Additionally, during the February 2005 hearing, the veteran 
indicated that he had been treated for his back disability 
with right-sided paralysis by VA and non VA doctors.  An 
attempt should be made to obtain the veteran's medical 
records from Pastak Valley Hospital in New Jersey, the Mayo 
Clinic Scottsdale, Columbia University, and Holy Name 
Hospital.  He testified that he underwent back surgery at the 
VA medical center (VAMC) in Albuquerque, New Mexico, in 
approximately 1998 and, in approximately 2002, underwent 
further surgery at the Mayo Clinic.  Any VA records not yet 
associated with the veteran's file should also be obtained, 
to include records from the Albuquerque, the West Orange, New 
Jersey, VAMC, and the Phoenix VAMC.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain copies 
of all private medical records that are not 
of record and pertain to treatment for the 
veteran's back disorder with right-sided 
paralysis, to include records from Pastak 
Valley Hospital in New Jersey, the Mayo 
Clinic Scottsdale, Columbia University, and 
Holy Name Hospital, for the period from 
1969 to the present.  After obtaining the 
necessary addresses and waivers, the RO 
should obtain any outstanding records and 
associate them with the veteran's claims 
file, if not already of record.  

2.  The RO should obtain all medical 
records regarding the veteran's medical and 
surgical treatment from the VA medical 
centers in Albuquerque, New Mexico, 
Phoenix, Arizona, and West Orange, New 
Jersey, if not already of record.

3.  The RO should contact the Social 
Security Administration and request copies 
of the administrative decision and all 
medical records considered in the veteran's 
claim for SSA disability benefits awarded 
in approximately 2004 (and any subsequent 
disability determination evaluations).  All 
records obtained should be associated with 
the claims file.  Appellant's assistance in 
obtaining these records should be requested 
as needed.

4.  Then, the RO should schedule the 
veteran for appropriate VA examination(s), 
e.g., orthopedic, neurologic, to determine 
the etiology of any right-sided paralysis 
due to a back disorder found to be present.  
A complete history of the claimed disorder 
should be obtained from the veteran, 
including any post-service accidents.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  Upon examination and 
review of the veteran's medical records, 

a) the examiner(s) is (are) requested 
to render an opinion as to whether it 
is at least as likely as not (i.e., to 
at least a 50-50 degree of 
probability) that the veteran has 
multiple sclerosis or another 
diagnosed neurological disorder, or 
whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).  If 
multiple sclerosis or another 
neurological disorder is diagnosed, 
the examiner is requested to render an 
opinion as to whether the veteran's 
complaints noted in the September 1967 
service medical records, or the 
November 1969 VA hospital records, 
represent the onset of the diagnosed 
disorder?

b) If the veteran is not found to have 
a diagnosed neurological disorder, the 
examiner(s) is (are) requested to 
render an opinion as to whether it is 
as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
currently diagnosed back disorder with 
neurological symptoms is related to 
the veteran's period of service, 
include the findings noted in the 
September 1967 and subsequent service 
medical records (when complaints of 
leg cramps and pressure at the base of 
the spine were noted) and the 
September 1970 VA medical records 
(when complaints of right hand 
numbness were noted), or whether such 
an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

c) To the extent possible, the 
examiner(s) is (are) requested 
separate any residuals of the 
veteran's intercurrent 1969 post 
service motor vehicle from any injury 
incurred in service.  A complete 
rationale should be provided for all 
opinions offered.  The claims file 
should be made available to the 
reviewer prior to the examination and 
the examiner is requested to indicate 
in the examination report if the 
veteran's medical records were 
reviewed.

Note: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

5.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for right-sided paralysis due to a back 
disorder.  If the benefit sought on appeal 
is not granted, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal since the May 2004 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


